Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
1. The following is an examiner’s statement of reasons for allowance: the prior-art, the prior-art, Douglas (US PGPub 20150058467), in view of Qu (US PGPub 20090257436), in view of Ziegler (US PGPub 20140250306), and further in view of Sun (US PGPub 20150113160) failed to disclose: a computer-implemented method for configuring a decision service to generate decision data, the method comprising: constructing, using a first computing system, a first configuration package comprising a first set of one or more artifacts, in response to receiving a first input selecting one or more artifacts from an artifact library, the one or more artifacts being configurable to allow the first configuration package to interface with a decision template comprising one or more decision elements, in response to a first configuration received by way of the first input, the first configuration specifying a parameter associated with the one or more artifacts in the first configuration package; and generating a first configured decision service by integrating the first configuration package into the decision template, the first configured decision service generating first decision data communicated to a second computing system coupled with the first computing system, in response to receiving from the second computing system a second input associated with the one or more decision elements in the decision template, as recited by the independent claim 8.

Regarding Claim 8, the closest prior-art found, Douglas, Qu, Ziegler and Sun discloses of a computer-implemented method for configuring a decision service to generate decision data, the method comprising: constructing, using a first computing system, a first configuration package comprising a first set of one or more artifacts, in response to receiving a first input selecting one or more artifacts from an artifact library, the one or more artifacts being configurable to allow the first configuration package to interface with a decision template comprising one or more decision elements,  generating a first configured decision 
Respectively, Douglas teaches that the Build Tool checks the CMDB for the artifacts required to configure the application and create a configuration package. It pulls the artifacts and configuration package from the repository. The build tool pulls down all the code and the configuration details which are then deployed on to the virtual machine, tier, which represents the application.
Qu teaches of selecting a corresponding service template according to the operation mode of the CPE identified; and configuring a subscriber port according to the service template selected. The service template management module is configured to: predefine service templates according to modes of the service operation, where the predefined service templates includes service template in the ATM mode, service template in the PTM mode and other service templates; and also configured to receive the operation mode information of the CPE reported by the physical line module, select the corresponding service template from the predefined service templates, and notify the service configuration module of the selected service template. The corresponding service template is selected according to the identified operation mode.
Ziegler teaches of A "decision service manager" is a centralized system management suite or a module thereof which controls the deployment of a plurality of decision services to a plurality of managed systems. Then, the decision service manager receives the new or modified decision service from the user, e.g., upon a deployment command of the user submitted via a graphical user interface. Rather, all information being relevant for the operability of a particular decision service are returned, by the target managed system, automatically upon request. This may ease and accelerate decision service development and maintenance. deploying the decision service comprises transferring executable code and a service description file to the target managed system, wherein the executable code upon execution by the target managed system provides the deployed decision service. The service description file may comprise data being descriptive of said decision service. 

However, the prior art, Douglas, Qu, Ziegler and Sun failed to disclose the following subject matter such as the one or more artifacts being configurable to allow the first configuration package to interface with a decision template; in response to a first configuration received by way of the first input, the first configuration specifying a parameter associated with the one or more artifacts in the first configuration package; and generating a first configured decision service by integrating the first configuration package into the decision template.
Claim 20 is the system claim, similar to the claim 8, and claim 26 is the product claim, similar to the claim 8. Therefore, claims 8-27 are allowed while claims 1-7 are canceled.

2. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UK JEON whose telephone number is (571)270-3649.  The examiner can normally be reached on 9am-6pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant 






/JAE U JEON/Primary Examiner, Art Unit 2193